NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2606-18T1

C.N.,

          Plaintiff-Appellant,

v.

M.F.,

     Defendant-Respondent.
___________________________________

                    Submitted November 7, 2019 – Decided February 10, 2020

                    Before Judges Nugent and DeAlmeida.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Union County, Docket
                    No. FD-20-1189-13.

                    Freeman Law Center, LLC, attorneys for appellant
                    (Adam C. Brown, on the brief).

                    Respondent has not filed a brief.

PER CURIAM
        Plaintiff C.N.1 appeals from the January 17, 2019 order of the Family Part

denying his motion to vacate the court's December 11, 2017 order establishing

custody and parenting time for C.N. and defendant M.F. with respect to their

child. We affirm.

                                          I.

        The following facts are derived from the record. The parties had a five-

year relationship during which they produced a child. After termination of the

relationship, the parties agreed informally M.F. would have primary custody of

the child, with C.N. having frequent parenting time.

        In 2013, C.N. became concerned with what he described as M.F.'s

"declining lifestyle," including her ongoing relationship with T.K., who C.N.

described as having an extensive criminal record. According to C.N., T.K. was

regularly in the company of the child and was sometimes responsible for her

care. After what he described as M.F.'s move to an undisclosed location and

removal of the child from school without his knowledge, C.N. filed an order to

show cause seeking an order establishing his custody and parenting rights.

        The parties engaged in mediation. On October 23, 2013, they entered into

a consent order establishing joint legal custody of the child, with M.F. having


1
    We use initials to protect the privacy of the child.
                                                                          A-2606-18T1
                                          2
primary residential custody and C.N. regular parenting time, including

overnights, weekends, and holidays.

        In 2017, C.N. filed an application for residential custody of the child based

on his allegations M.F. violated the October 23, 2013 consent order. C.N.

alleged M.F. interfered with his parenting time, removed the child from school

without his consent, changed the child's residence and refused to inform C.N. of

the new home's address, and was not providing the child with medical care.

        On December 7, 2017, the trial court held a hearing on C.N.'s application.

T.K., with whom M.F. has two children, was present. According to C.N. 2, T.K.

testified he had a pending charge for unlawful possession of a loaded firearm,

but the charge was unfounded because he had a valid firearm permit, which he

purported to show the court on his cellphone. In addition, T.K., who picks the

child up at school with a vehicle, testified his driver's license was in good

standing. After hearing this testimony, the court found T.K. posed no imminent

risk to the child.

        On December 11, 2017, the court entered an order denying C.N.'s motion.

The court, however, modified the parties' parenting time and directed M.F. to

provide information to C.N. regarding the child's medical insurance coverage.


2
    We have not been provided with a transcript of the December 7, 2017 hearing.
                                                                             A-2606-18T1
                                          3
        On August 30, 2018, C.N. moved pursuant to Rule 4:50-1(b), (c), and (f)

to vacate the December 11, 20173 order. C.N. alleged the order was obtained by

fraud because T.K. lied at the December 7, 2017 hearing when he testified he

had a valid permit to possess a handgun. According to C.N., T.K. entered a

guilty plea to a gun possession charge and had been sentenced to a two-year

term of probation two months before he testified at the hearing. C.N. alleged

M.F. knowingly conspired with T.K. to present his false testimony and prevent

a change in residential custody.

        In addition, after issuance of the December 11, 2017 order, C.N.

discovered the extent of T.K.'s criminal history, his conviction of the weapons

offense, and records demonstrating T.K. and M.F.'s numerous motor vehicle

violations and license suspensions. He argued the child's health and safety are

endangered by exposure to T.K. generally and when the child is a passenger in

a vehicle driven by either T.K. or M.F. C.N. also alleged M.F. transferred the

child to three schools in a short period of time and maintains an unstable

environment causing the child to suffer from migraine headaches.

        Finally, C.N. argued M.F. was in contempt of the December 11, 2017

order because she failed to turn over the child for his parenting time and did not


3
    C.N. refers to the order as the December 7, 2017 order.
                                                                          A-2606-18T1
                                        4
communicate with C.N. with respect to the child's medical care. He also alleged

M.F. precluded his access to the child's educational records.

      On January 17, 2019, the court heard C.N.'s motion. The judge, who did

not issue the December 11, 2017 order, treated C.N.'s Rule 4:50-1 motion as an

application to modify custody based on a change of circumstances. Although

the parties were present and spoke to the court, no formal testimony was taken.

      After hearing from the parties, the court issued an oral opinion. The court

noted T.K. pleaded guilty to the fourth-degree crime of violation of regulatory

provisions relating to firearms, N.J.S.A. 2C:39-10(a)(1), not unlawful

possession of a weapon, prior to the December 7, 2017 hearing. However, the

court held:

              [a]t the end of the day, it's really not about him and
              whether or not he misrepresented whether he has a valid
              firearm [sic] or not. He pled guilty to certain charges.
              He got probation. I get all that.

              The key here is whether or not there's such a . . . change
              in circumstance that it relates to the child. There may
              be, and this gentleman may not be of the greatest
              character. I really don't know. But at the end of the
              day, I [have] to decide whether or not there's an issue
              regarding the best interest of the child, whether there's
              been a change in circumstance.

              And his telling the truth or not telling the truth was not,
              as I read the transcript, . . . really [a] basis for the judge
              making his decision. I . . . got the impression . . . it

                                                                               A-2606-18T1
                                            5
            wasn't even that important to him, quite frankly.
            Because we knew that there were criminal charges
            pending and something was going to happen to this
            gentleman.

                  ....

            I don't find, and I don't believe he found, that this
            particular fact alone was enough to change the custody
            issues in this case.

After reviewing C.N.'s other allegations, the court concluded "none of the

information presented to this [c]ourt convinces me that I should somehow do

some reconsideration of the order that the judge enter[ed] back in December

2017." The court did, however, conclude the parents will be prohibited from

allowing the child to be a passenger in a car operated by a driver who does not

have a valid license. On January 17, 2019, the court entered an order denying

C.N.'s motion.

      This appeal followed.    C.N. raises the following arguments for our

consideration:

            POINT I

            THE TRIAL COURT SHOULD HAVE VACATED
            THE DECEMBER [11], 2017 COURT ORDER
            PURSUANT TO R. 4:50-1(B) AND R. 4:50-1(C).

            A.  A PARTY MAY BE RELIEVED OF A FINAL
            JUDGMENT OR ORDER BASED ON STATUTORY
            GROUNDS AND RECONSIDERATION OF SAID

                                                                       A-2606-18T1
                                      6
            JUDGMENT OR ORDER IN THE INTEREST OF
            JUSTICE.

            POINT II

            A PARTY REQUESTING MODIFICATION OF A
            CUSTODY ORDER HAS THE BURDEN TO
            DEMONSTRATE A SUBSTANTIAL CHANGE OF
            CIRCUMSTANCES.

            A.  A COURT MUST CONSIDER A PLAINTIFF'S
            ENTIRE    APPLICATION  IN   MAKING   A
            DETERMINATION       OF    WHETHER    A
            SUBSTANTIAL CHANGE OF CIRCUMSTANCE[S]
            EXIST[S] TO WARRANT MODIFICATION.

            B.  ONCE A CHANGE OF CIRCUMSTANCES
            HAS BEEN DETERMINED AN AWARD OF
            CUSTODY IS DETERMINED ACCORDING TO THE
            BEST INTEREST OF THE CHILD.

            POINT III

            THE TRIAL COURT SHOULD HAVE VACATED
            THE DECEMBER [11], 2017 COURT ORDER
            PURSUANT TO R. 4:50-1(F).

                                      II.

      Our review of a Family Part's order is limited. Cesare v. Cesare, 154 N.J.
394, 411 (1998). "[W]e do not overturn those determinations unless the court

abused its discretion, failed to consider controlling legal principles or made

findings inconsistent with or unsupported by competent evidence." Storey v.

Storey, 373 N.J. Super. 464, 479 (App. Div. 2004). We must accord substantial

                                                                        A-2606-18T1
                                       7
deference to the findings of the Family Part due to that court's "special

jurisdiction and expertise in family matters . . . ." Cesare, 154 N.J. at 413.

      We must defer to the judge's factual determinations, so long as they are

supported by substantial credible evidence in the record. Rova Farms Resort,

Inc. v. Inv'rs Ins. Co. of Am., 65 N.J. 474, 483-84 (1974).           This court's

"[a]ppellate review does not consist of weighing evidence anew and making

independent factual findings; rather, [this court's] function is to determine

whether there is adequate evidence to support the judgment rendered at trial."

Cannuscio v. Claridge Hotel & Casino, 319 N.J. Super. 342, 347 (App. Div.

1999) (citing State v. Johnson, 42 N.J. 146, 161 (1964)). We review de novo

the court’s legal conclusions. Manalapan Realty, L.P. v. Twp. Comm., 140 N.J.
366, 378 (1995).

      C.N. moved for relief pursuant to Rule 4:50-1. That rule provides:

            On motion . . . the court may relieve a party . . . from a
            final judgment or order for the following reasons: . . .
            (b) newly discovered evidence which would probably
            alter the judgment or order and which by due diligence
            could not have been discovered in time to move for a
            new trial under R. 4:49; (c) fraud . . . ,
            misrepresentation, or other misconduct of an adverse
            party; . . . or (f) any other reason justifying relief from
            the operation of the judgment or order.




                                                                           A-2606-18T1
                                        8
      Rule 4:50-1 is not applicable to applications seeking relief from an order

establishing custody and other matters in the continuing jurisdiction of the court.

Eaton v. Grau, 368 N.J. Super. 215, 222 (App. Div. 2004). Custody orders are

subject to revision based on the changed circumstances standard. Ibid. As we

explained in Costa v. Costa, 440 N.J. Super. 1, 4 (App. Div. 2015):

            [m]odification of an existing child custody order is a
            "'two-step process.'" R.K. v. F.K., 437 N.J. Super. 58,
            62 (App. Div. 2014) (quoting Crews v. Crews, 164 N.J.
11, 28 (2000)). First, a party must show "a change of
            circumstances warranting modification" of custodial
            arrangements. Id. at 63 (quoting Beck v. Beck, 86 N.J.
480, 496 n.8 (1981)). If the party makes that showing,
            the party is "'entitled to a plenary hearing as to disputed
            material facts regarding the child's best interests, and
            whether those best interests are served by modification
            of the existing custody order.'" Id. at 62-63 (citation
            omitted).

We review a trial court's determination that a change of circumstances has not

been demonstrated for an abuse of discretion. Costa, 440 N.J. Super. at 4 (citing

Hand v. Hand, 391 N.J. Super. 102, 111-12 (App. Div. 2007)).

      Our review of the record reveals the trial court did not abuse its discretion

when it determined C.N. did not make a showing of a change of circumstances

warranting modification of the December 11, 2017 order. T.K.'s lack of candor

at the December 7, 2017 hearing and his criminal record, while concerning to

the court, do not pose a threat to the health and safety of the child. C.N. did not

                                                                           A-2606-18T1
                                        9
demonstrate any instance in which the child's well-being was at risk while in the

care of T.K. In addition, although C.N. demonstrated both T.K. and M.F. have

had driver's license suspensions and moving violations, the court cautioned M.F.

her custody of the child would be threatened were she to allow the child to be a

passenger in a car driven by an unlicensed driver. Finally, C.N. produced no

evidence the child's school transfers were deleterious to her well-being or that

his suspicions concerning the cause of the child's headaches were well-founded.

Despite T.K.'s conduct at the December 7, 2017 hearing, the child's

circumstances have not materially changed since entry of the December 11, 2017

order.

         Affirmed.




                                                                         A-2606-18T1
                                      10